J-A20023-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

THEODORE F. MARKOSKI,

                         Appellant                    No. 151 EDA 2015


         Appeal from the Judgment of Sentence December 2, 2014
             In the Court of Common Pleas of Chester County
           Criminal Division at No(s): CP-15-SA-0000490-2014


BEFORE: DONOHUE, SHOGAN, and WECHT, JJ.

MEMORANDUM BY SHOGAN, J.:                  FILED SEPTEMBER 28, 2015

      Appellant, Theodore F. Markoski, appeals from the judgment of

sentence entered following his conviction for violating restrictions on use of

highways and bridges. We affirm.

      The trial court summarized the underlying facts of this case as follows:

             The testimony at trial revealed that [Appellant] was the
      operator of a scrap metal truck. On May 7, 2014, [Appellant]
      was operating that vehicle traveling from Pottstown to
      Phoenixville. When [Appellant] entered Phoenixville, he was
      advised that the road on which he normally traveled was closed
      due to construction. [Appellant] began to use an “alternate
      route” in order to reach the scrap metal yard. In so doing,
      [Appellant] began to cross over the Fillmore Street Bridge. This
      bridge, which traverses railroad tracks, is posted with a 6,000 lb.
      limit.

            On this day      and time, Officer Bucci of the Phoenixville
      Police Department      was seated in his patrol car and observed
      [Appellant’s] scrap    metal truck cross over the bridge. Officer
      Bucci testified that   he had received training from Pennsylvania
J-A20023-15


      Department of Transportation and the State Police, and was
      certified by the Commonwealth as [a] weight inspector. The
      officer testified he had weighed nearly twenty vehicles prior to
      the date in question and had with him two portable scales.

             Following the observation of [Appellant’s] truck traversing
      the bridge, Officer Bucci pulled [Appellant] over and weighed the
      vehicle. [Officer Bucci] testified that the scales he used were
      certified as accurate and that the weight of the vehicle was
      80,000 lbs., with a 3% PennDOT variance allowance.

Trial Court Opinion, 1/29/15, at 1-2.

      On May 7, 2014, Appellant was charged with restrictions on use of

highways and bridges, 75 Pa.C.S. §4902(a). On August 18, 2014, Appellant

appeared at a summary trial before a district magistrate and was found

guilty. Thereafter, Appellant appealed and proceeded to a de novo trial in

the Court of Common Pleas of Chester County on December 2, 2014.

Appellant was again convicted of the offense stated above and sentenced to

pay a $21,000 fine, which was based upon the weight of the vehicle. This

timely appeal followed.   Both Appellant and the trial court have complied

with Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

      I. WHETHER THE EVIDENCE WAS SUFFICIENT TO SHOW THAT
      THE BOROUGH OF PHOENIXVILLE HAD ADOPTED AN
      ORDINANCE ESTABLISHING A WEIGHT RESTRICTION ON THE
      BRIDGE IN QUESTION?

      II. WHETHER THE EVIDENCE WAS SUFFICIENT TO ESTABLISH
      THAT AN ENGINEERING AND TRAFFIC STUDY WAS CONDUCTED
      SHOWING THE NEED FOR ANY WEIGHT RESTRICTION IMPOSED
      FOR THE ROAD/BRIDGE IN QUESTION?




                                    -2-
J-A20023-15


      III. WHETHER THE TRIAL COURT ERRED IN                  ADMITTING
      COMMONWEALTH’S EXHIBIT C-4 INTO EVIDENCE?

Appellant’s Brief at 4.

      Appellant’s first two issues challenge the sufficiency of the evidence.

When reviewing a challenge to the sufficiency of the evidence, we evaluate

the record in the light most favorable to the Commonwealth as verdict

winner, giving the prosecution the benefit of all reasonable inferences to be

drawn from the evidence. Commonwealth v. Duncan, 932 A.2d 226, 231

(Pa. Super. 2007) (citation omitted). “Evidence will be deemed sufficient to

support the verdict when it establishes each material element of the crime

charged and the commission thereof by the accused, beyond a reasonable

doubt.”   Id. (quoting Commonwealth v. Brewer, 876 A.2d 1029, 1032

(Pa. Super. 2005)). However, the Commonwealth need not establish guilt to

a mathematical certainty, and it may sustain its burden by means of wholly

circumstantial evidence. Id. In addition, this Court may not substitute its

judgment for that of the factfinder, and where the record contains support

for the convictions, they may not be disturbed. Id. Lastly, we note that the

finder of fact is free to believe some, all, or none of the evidence presented.

Commonwealth v. Hartle, 894 A.2d 800, 804 (Pa. Super. 2006).

      In his first issue, Appellant argues that there was insufficient evidence

presented by the Commonwealth to prove beyond a reasonable doubt that

the Borough of Phoenixville adopted an ordinance pertaining to the Fillmore

Street Bridge.

                                     -3-
J-A20023-15


      Appellant was convicted of driving over a bridge with a restricted

weight limit.    Section 4902 of the Motor Vehicle Code permits local

authorities to impose restrictions on both highways and bridges, and

provides, in relevant part, as follows:

      § 4902. Restrictions on use of highways and bridges.

      (a) Restrictions based on condition of highway or bridge.

            (1) The Commonwealth and local authorities with
            respect to highways and bridges under their
            jurisdictions may prohibit the operation of vehicles
            and may impose restrictions as to the weight or size
            of vehicles operated upon a highway or bridge only
            when they determine by conducting an engineering
            and traffic study as provided for in department
            regulations that the highway or bridge may be
            damaged or destroyed unless use by vehicles is
            prohibited or the permissible size or weight of
            vehicles is reduced.

75 Pa.C.S. § 4902(a)(1) (emphasis added).

      Pursuant to the Motor Vehicle Code, the term “local authorities” is

defined, in pertinent part, as follows:

      “Local authorities.” -- County, municipal and other local
      boards or bodies having authority to enact laws relating to
      traffic.

75 Pa.C.S. § 102.

      Although the Commonwealth did not submit a certified copy of the

ordinance restricting the weight on the Fillmore Street Bridge enacted by the

Borough of Phoenixville into evidence, it was not required to do so. Section




                                      -4-
J-A20023-15


6107 of the Judicial Code permits a court to take judicial notice of local

government ordinances and provides, in relevant part, as follows:

     § 6107.    Judicial notice of certain local government
     ordinances.

     (a) General rule. -- The ordinances of municipal corporations
     of this Commonwealth shall be judicially noticed.

     (b) Manner of proving ordinances. -- The tribunal may
     inform itself of such ordinances in such manner as it may deem
     proper and the tribunal may call upon counsel to aid it in
     obtaining such information.

42 Pa.C.S. § 6107(a) & (b).

     Our review of the record reflects that the trial court took judicial notice

of the applicable Phoenixville ordinance, and the Assistant District Attorney

specifically informed the trial court that the ordinance could be found at

“Section 15 [-] 301 of the Phoenixville Borough Ordinance.” N.T., 12/2/14,

at 51-52. Accordingly, Appellant’s contrary claim lacks merit.

     Appellant next argues that the Commonwealth failed to establish that

the necessary engineering and traffic study had been conducted of the

Fillmore Street Bridge as required under 75 Pa.C.S. § 4902(a)(1).

     The trial court addressed this challenge to the sufficiency of the

evidence as follows:

            A review of the transcript shows that the central focus of
     this trial was the issue over “engineering and traffic study.” As
     noted above, the reason for the appeal, as advanced by
     Appellant is this issue. The statute requires that a study be
     provided in order to support roadway limitations, specifically that
     a highway or bridge may be damaged unless the use by certain
     vehicles is prohibited.

                                     -5-
J-A20023-15



           The Vehicle Code defines engineering and traffic studies
     as:

           An orderly examination or analysis of physical
           features and traffic conditions conducted in
           accordance with regulations of the department and
           conforming to generally accepted engineering
           standards and practices for the purpose of
           ascertaining the need or lack of need for a particular
           action by the department or local authorities. 75
           Pa.C.S.A. Section 102.

            In the instant matter, [Appellant] produced Exhibit D-2, a
     1995 document entitled “An Engineering Study for Fillmore
     Street over the Railroad Tunnel” written by the engineering firm
     of Bursich Associates. The document, which was admitted into
     evidence, in summary sets forth the results of an engineering
     study performed for the Fillmore Street overpass. The document
     states that various studies were conducted to evaluate the
     roadway’s stability due to a recently-discovered collapse of the
     tunnel lining and a portion of the rock mass above the tunnel
     lining. The document goes on to spell out what was done as part
     of the engineering and traffic study. The document concludes
     that based on the information gathered in the study, it seems
     the collapse was a localized failure and could remain a viable
     tunnel as long as truck usage was prohibited. It goes on to
     discuss the fact that they needed to minimize the intensity of the
     dynamic loading on the subsurface material and to prevent
     future failures.

            The Commonwealth introduced Exhibit C-4, which was a
     memorandum drafted to the Director of Public Works and copied
     to the Solicitor for the Borough of Phoenixville. The Borough
     Manager, who authored the memorandum, discussed the study.
     The memorandum recites in additional detail that the road could
     be open to car traffic only and all truck or vehicles over three
     tons should be prohibited. The Borough Manager then directs
     the Solicitor to draft for review, and potential adoption by
     Borough Council, an ordinance that follows the recommendation
     of this engineering and traffic study. There is no dispute that a
     local ordinance was adopted, that Fillmore Street in and about
     this area was properly posted, and the limitation has been in
     effect since approximately 1995.

                                   -6-
J-A20023-15



             [Appellant] argues that these documents, one introduced
       into evidence by him and one by the Commonwealth, were
       somehow insufficient or did not meet the “definition” of an
       engineering and traffic study.

             After review of the definition contained [in] the Vehicle
       Code and the exhibits that were admitted into evidence, we
       concluded that the 1995 Bursich Associates study was an orderly
       examination and analysis of the physical features.          It was
       conducted in accordance with general engineering standards and
       practices solely for the purpose of ascertaining whether there
       needed to be a restriction on the Fillmore Street tunnel. We
       concluded that this engineering and traffic study was done by
       the Borough of Phoenixville. The Borough of Phoenixville then
       lawfully adopted a weight limitation for the Fillmore Street tunnel
       based upon the Bursich Associates engineering and traffic study.
       The roadways were properly posted and all notice properly
       given.

Trial Court Opinion, 1/29/15, at 3-4.            We agree with the trial court’s

determination in this regard and conclude that Appellant’s contrary claim

lacks merit.

       Appellant last argues that the trial court erred in admitting into

evidence a 1995 memorandum from the Phoenixville Borough Manager to

the Phoenixville Director of Public Works, which is labeled Exhibit C-4.1

Appellant contends that the memorandum, which makes reference to a

study by Bursich Associates, was inadmissible hearsay and was offered to

prove the matters asserted therein. Before we may address this issue, we
____________________________________________


1
   We note the Commonwealth contends Appellant waived this issue for
failure to present it in his Pa.R.A.P. 1925(b) statement. However, our
review of the certified record reflects that Appellant did include the issue on
the second page of his Pa.R.A.P. 1925(b) statement.



                                           -7-
J-A20023-15


must first consider whether the claim presented by Appellant has been

preserved for appellate review.

      Questions concerning the admissibility of evidence lie within the sound

discretion of the trial court, and we will not reverse the court’s decision on

such a question absent a clear abuse of discretion.              Commonwealth v.

Maloney, 876 A.2d 1002, 1006 (Pa. Super. 2005). An abuse of discretion is

not merely an error of judgment, but is rather the overriding or

misapplication of the law, or the exercise of judgment that is manifestly

unreasonable, or the result of bias, prejudice, ill-will or partiality, as shown

by the evidence or the record.        Commonwealth v. Cameron, 780 A.2d
688, 692 (Pa. Super. 2001).

      Essentially, hearsay has been defined as a statement, other than one

made by the declarant while testifying at the trial or hearing, offered in

evidence to prove the truth of the matter asserted.                 Pa.R.E. 801(c).

Commonwealth v. Smith, 586 A.2d 957, 963 (Pa. Super. 1991). Hearsay

testimony is not admissible in this Commonwealth, except as provided in the

Pennsylvania      Rules   of   Evidence,    by   other   rules   prescribed   by   the

Pennsylvania Supreme Court, or by statute. Pa.R.E. 802. “The rationale for

the hearsay rule is that hearsay is too untrustworthy to be considered by the

trier of fact.”   Commonwealth v. Bean, 677 A.2d 842, 844 (Pa. Super.

1996).




                                           -8-
J-A20023-15


      Pennsylvania Rule of Appellate Procedure 302(a) provides that “issues

not raised in the lower court are waived and cannot be raised for the first

time on appeal.” Pa.R.A.P. 302(a). Likewise, we have long held that claims

not raised before the trial court are waived.       See Commonwealth v.

Lopata, 754 A.2d 685, 689 (Pa. Super. 2000) (“A claim which has not been

raised before the trial court cannot be raised for the first time on appeal.”);

Commonwealth v. Ryan, 909 A.2d 839, 845 (Pa. Super. 2006) (citing

Commonwealth v. Gordon, 528 A.2d 631, 638 (Pa. Super. 1987)) (“A

theory of error different from that presented to the trial jurist is waived on

appeal, even if both theories support the same basic allegation of error

which gives rise to the claim for relief.”).

      Pennsylvania Rule of Evidence 103 addresses rulings on evidence and

provides, in pertinent part, as follows:

      Rule 103. Rulings on Evidence

         (a) Preserving a Claim of Error. A party may claim error
      in a ruling to admit or exclude evidence only:

            (1) if the ruling admits evidence, a party, on the
            record:

                   (A) makes a timely objection, motion to
                   strike, or motion in limine; and

                   (B) states the specific ground, unless it
                   was apparent from the context; . . .

Pa.R.E. 103(a)(1).




                                       -9-
J-A20023-15


      Our courts have held that in order to preserve a challenge to an

evidentiary ruling, a party must make a timely and specific objection to the

admission or exclusion of the evidence. A party’s failure to make a specific

objection deprives the trial court and the opposing party of the opportunity

to either respond to the objection or to alter the course of the questioning

accordingly.   Commonwealth v. Willis, 552 A.2d 682, 690 (Pa. Super.

1988). Thus, the failure of a party to make a timely and specific objection to

an evidentiary violation results in a waiver of that ground on appeal.

      Appellant is challenging the admission of Exhibit C-4 as a violation of

the rule against hearsay for the first time in his appellate brief. Appellant’s

Brief at 14. Our review of the record reflects that during Appellant’s trial,

Officer Christopher Bucci offered testimony regarding the incident in which

Appellant drove his scrap metal truck over the Fillmore Street Bridge in

violation of the posted weight restriction. N.T., 12/2/14, at 5-32. When the

Commonwealth presented Exhibit C-4 to Officer Bucci, defense counsel

raised the following objection:

             [DEFENSE COUNSEL]: Objection, your honor. It’s
             nothing. Number one, it’s a copy of a document;
             number two, I don’t know that the officer knows who
             Mr. Whitman really is.       I don’t believe he was
             present in 1995, based on his testimony. I don’t
             know if he knows who Mr. Pantano was, number two.
             This certainly does not amount to a traffic and
             engineering study, which is specifically required by
             the statute. So I definitely object to that document.

Id. at 18.


                                    - 10 -
J-A20023-15


       Defense counsel never objected to the admission of Exhibit C-4 on the

theory that it was a violation of the hearsay rule.         Therefore, we are

constrained to conclude that such argument by Appellant is waived because

Appellant failed to present the claim to the trial court in the first instance.2

Hence, we cannot reach the merits of this issue because it is waived.




____________________________________________


2
   To the extent that Appellant argues that Exhibit C-4 was improperly
admitted because it “had no probative value” and “was irrelevant,”
Appellant’s Brief at 14, we observe that Appellant has failed to properly
develop this claim for appellate review. It is undisputed that the argument
portion of an appellate brief must be developed with pertinent discussion of
the issue, which includes citations to relevant authority. Pa.R.A.P. 2119(a).
See Commonwealth v. Genovese, 675 A.2d 331, 334 (Pa. Super. 1996)
(stating that “[t]he argument portion of an appellate brief must be
developed with a pertinent discussion of the point which includes citations to
the relevant authority”). Where an appellant has failed to cite any relevant
authority in support of a contention, the claim is waived. Commonwealth
v. Luktisch, 680 A.2d 877, 879 n.1 (Pa. Super. 1996). We decline to
review an appellant’s argument that contains no discussion of or citation to
relevant authority. Commonwealth v. Russell, 665 A.2d 1239, 1246 (Pa.
Super. 1995). The argument section of Appellant’s brief addressing his final
issue only includes citation to the Pennsylvania Rules of Evidence relating to
hearsay, and consists of general statements without any citation to relevant
authority supporting an allegation the trial court erred in admitting Exhibit
C-4 because it lacked probative value and was irrelevant. Appellant’s Brief
at 14. Accordingly, because Appellant has not developed any significant
argument relating to this claim of trial court error in the argument section of
his appellate brief, we deem this portion of his discussion to be waived.



                                          - 11 -
J-A20023-15


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2015




                                 - 12 -